No.     84-551

               I N THE SUPREME COURT O THE STATE O MONTANA
                                      F           F

                                                      1985




THE DEPARTMENT O REVENUE O THE
                F         F
STATE O MONTANA,
       F

                                 P e t i t i o n e r and A p p e l l a n t ,

      -vs-

AMOS JARRETT   ,
                                 Respondent and Respondent.




APPEAL F O :
        R M        D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County of Y e l l o w s t o n e ,
                   The Honorable W i l l i a m J. S p e a r e , Judge p r e s i d i n g .


COUNSEL O RECORD:
         F

       For A p p e l l a n t :

                   L a r r y G.     S c h u s t e r , Dept.     of Revenue, H e l e n a , Montana


       For Respondent:

                   Amos J a r r e t t , p r o s e , B i l l i n g s , Montana




                                               S u b m i t t e d on B r i e f s :   March 1 4 , 1985

                                                                    Decided:        M ~ Y 3 1 1985
                                                                                        2




                                                                          --
                                               Clerk
Mr. Justice Frank B. Morrison, Jr. delivered the Opinion of
the Court.
      Amos Jarrett, respondent, was denied a request for a tax
refund by the Yellowstone County Commissioners.                    He appealed
to the Yellowstone County Tax Appeal Board which found in his
favor.     The Department of Revenue appealed to the State Tax
Appeal Board which determined that respondent was due a tax
refund.         The Department filed for judicial review and both

parties moved          for summary      judgment.       The District Court
entered summary judgment in favor of the respondent.                         The
Department appeals.
      The respondent owns a lot in Yellowstone County.                       For
the   years       1978     through    1981     respondent      received      tax
assessment notices stating that the annual assessment on the
lot was     $14,510.        He   paid    the taxes each year without
protest.        In 1982, the Department of Revenue discovered the
lot was not in a special improvement district as had been
originally believed and           it did       not have access to sewer
facilities.          The Department of Revenue reappraised             the lot

and reduced the assessment from $1.4,510 to $7,418.
      In June of 1982, respondent contacted the Yellowstone
County Commissioners, the Yellowstone County Assessor and the
Yellowstone County Treasurer requesting a tax refund for the
years 1978 through 1981.             At the request of the Yellowstone
County Commissioners, the Yellowstone County Assessor and the
appraisers of the Department of Revenue                     investigated the
matter and submitted a memorandum to the Commissioners.                     They
expressed       an    opinion    that    the    property     had     not    been
erroneously appraised in 1978, but that the value of the
property had decreased between 1978 a.nd 1982 because of a
change     in    development     pattern.        The    Yellowstone        County
Treasurer       believed    respondent was        due   a   refund    but    the
c o m m i s s i o n e r s d e n i e d a r e f u n d , w h i c h , i f g r a n t e d , would have

amounted t o $512.35.

        I n 1983,        r e s p o n d e n t a p p e a l e d t o t h e Yel-lowstone County

Tax    Appeal       Board.          The     Board         found     for     respondent.            The

Department o f Revenue t h e n a p p e a l e d t o t h e S t a t e Tax Appeal

Board.           The      State        Board          concluded         that      an     erroneous

a s s e s s m e n t had b e e n made i n 1978 and was c a r r i e d o n t h e t a x

rolls       from       1979      through            1981     and,      therefore,          under     §

15-8-601,       MCA a c o r r e c t i o n c o u l d b e made.             The Board a f f i r m e d

the     Yellowstone           County        Tax        Appeal       Board's       decision         and

ordered a t a x refund f o r respondent.

        The Department o f Revenue f i l e d f o r j u d i c i a l r e v i e w o f

t h e S t a t e Tax Appeal Board d e c i s i o n i n t h e Y e l l o w s t o n e County

D i s t r i c t Court.      Both p a r t i e s moved f o r summary judgment.                        On

O c t o b e r 1 5 , 1984, t h e D i s t r i c t C o u r t e n t e r e d summary judgment

i n favor of t h e respondent.                       From t h a t a d v e r s e d e c i s i o n , t h e

Department o f Revenue a p p e a l s t o t h i s C o u r t .

        A p p e l l a n t p r e s e n t s t h e f o l l o w i n g i s s u e on a p p e a l :

        Does t h e S t a t e Tax Appeal                  Board h a v e any a u t h o r i t y t o

change t h e v a l u e o f p r o p e r t y f o r p a s t t a x y e a r s , p u r s u a n t t o

      15-8-601,         MCA,       when         a     taxpayer        has      not     filed       any

a d m i n i s t r a t i v e a p p e a l s a s t o t h o s e tax y e a r s ?

        The d i s p o s i t i v e i s s u e b e f o r e t h i s C o u r t i s w h e t h e r t h e

taxpayer       is entitled            to    a       refund of       taxes paid          due t o a n

erroneous        a s s e s s m e n t made       on     his    land.         Section      15-1-402,

MCA,    s e t s o u t t h e p r o c e d u r e by w h i c h a t a x p a y e r may p r o t e s t

t h e payment o f a t a x h e b e l i e v e s t o b e i n c o r r e c t .                It states

i n pertinent part:

        "15-1-402.          Payment o f t a x e s u n d e r p r o t e s t         -    action
        t o recover.

        " (1)      The p e r s o n upon whom a t a x o r l i c e n s e fee i s
        b e i n g imposed may p r o c e e d u n d e r 15-1-406 o r may,
        b e f o r e t h e t a x o r l i c e n s e f e e becomes d e l i n q u e n t ,
        pay u n d e r w r i t t e n p r o t e s t t h a t p o r t i o n o f t h e t a x
        o r license fee protested.                The payment must:

        (a             b e made t o t h e o f f i c e r d e s i g n a t e d              and
        a u t h o r i z e d t o c o l l e c t i t ; and
        (b) s p e c i f y t h e grounds o f p r o t e s t .

        " (2)        A f t e r having exhausted t h e a d m i n i s t r a t i v e
        a p p e a l s a v a i l a b l e u n d e r T i t l e 1 5 , c h a p t e r s 2 and
        75, a p e r s o n o r h i s l e g a l r e p r e s e n t a t i v e may b r i n g
        an a c t i o n i n any c o u r t o f c o m p e t e n t j u r i s d i c t i o n
        a g a i n s t t h e o f f i c e r s t o whom s a i d t a x o r l i c e n s e
        f e e was p a i d o r a g a i n s t t h e c o u n t y o r m u n i c i p a l i t y
        i n whose b e h a l f t h e same was c o l l e c t e d and t h e
        department o f revenue."                  (emphasis added)

        This     s t a t u t e i s permissive            n o t mandatory.             A taxpayer

can o n l y use t h i s p r o t e s t procedure i f he i s aware t h a t h i s

t a x e s may b e i n c o r r e c t a t t h e t i m e h e p a y s them.               A taxpayer

who d o e s     not     know h e       i s being overtaxed w i l l                n o t pay h i s

taxes     under       protest      and    can      not     receive      a    refund      under       §

15-1-402,       MCA.

        For    the victim of             an e r r o n e o u s a s s e s s m e n t ,   as i n the

case     at    hand,      there       must    be    a n o t h e r way       to   obtain      a     tax

refund.         The     S t a t e Tax Appeal          Board      allowed         respondent         to

o b t a i n a t a x refund under          §   15-8-601,        MCA.      S e c t i o n 15-8-601,

MCA s t a t e s a s f o l l o w s :

        "15-8-601.              Assessment r e v i s i o n - c o n f e r e n c e f o r
        review.             (1)      Whenever t h e d e p a r t m e n t o f r e v e n u e
        d i s c o v e r s t h a t any t a x a b l e p r o p e r t y o f a n y p e r s o n
        has         in       any       year       escaped       assessment,          been
        erroneously               assessed,          or    been       omitted        from
        taxation,            t h e d e p a r t m e n t may a s s e s s t h e         same
        provided t h e p r o p e r t y i s under t h e ownership o r
        c o n t r o l o f t h e same p e r s o n who owned o r c o n t r o l l e d
        it       at      the       time        it   escaped        assessment,         was
        e r r o n e o u s l y a s s e s s e d , o r was o m i t t e d from t a x a t i o n .
        A l l s u c h r e v i s e d a s s e s s m e n t s must b e made w i t h i n 10
        y e a r s a f t e r t h e end o f t h e c a l e n d a r y e a r i n which
        t h e o r i g i n a l a s s e s s m e n t was o r s h o u l d h a v e b e e n
        made. "

        In    the     recent      case       of    Eagle     Communications,             Inc.       v.
F l a t h e a d County,     (Mont. 1 9 8 4 ) , 685 P.2d 912, 4 1 S t . R e p .         1303,

t h i s Court held t h a t         §   15-8-601,         MCA c r e a t e s no power i n t h e

Department of           Revenue t o r e f u n d t a x e s u n l a w f u l l y c o l l e c t e d .

In    Eagle,      the     plaintiff,          Eagle       Communications              Inc.   ,   paid
t h e i r t a x e s under p r o t e s t pursuant t o                  15-1-402,           MCA,   and

within       90    days       filed       a     lawsuit        alleging         an        erroneous

assessment of t h e i r property.                    While i t s l a w s u i t was p e n d i n g

E a g l e p a i d t a x e s u n d e r p r o t e s t , however,        it d i d n o t f i l e an

action       fox     each        payment.            The       Department            of     Revenue

d e t e r m i n e d t h a t an e r r o n e o u s a s s e s s m e n t had b e e n made,           but

t h e County T r e a s u r e r r e f u s e d t o r e f u n d t a x e s t h a t had a l r e a d y

been d i s b u r s e d b e c a u s e no a c t i o n had been commenced on them.

       In    an a c t i o n t o r e c o v e r t h e s e t a x e s ,       Eagle maintained

t h a t t h e Department o f Revenue had a d u t y u n d e r S 15-8-601,

MCA,    to    provide        a    refund        of    taxes     paid      on    an        erroneous

assessment.           This       Court        denied     the    refund         and    stated      as

follows:

       " H e r e , t h e Department h a s a g r e e d t o a r e a s s e s s m e n t .
       It i s t h e refund i t s e l f t h a t i s a t i s s u e .    However,
       s e c t i o n 15-8-601, MCA c r e a t e s no a u t h o r i t y f o r t h e
       Department t o r e f u n d e r r o n e o u s l y c o l l e c t e d t a x e s .
       I t a p p e a r s t h e r e f u n d f u n c t i o n was g r a n t e d t o t h e
       T r e a s u r e r , a s s e t f o r t h i n s e c t i o n 15-1-402, MCA
       because            the   Treasurer          collects            and    controls
       disbursements o f t a x funds.                    S e c t i o n 15-8-601, MCA
       i n s p e a k i n g o n l y o f a s s e s s m e n t by t h e D e p a r t m e n t ,
       i s c o n s i s t e n t w i t h t h i s d i v i s i o n o f d u t i e s between
       t h e T r e a s u r e r and Department.

       "We h o l d t h a t t h e Department o f Revenue h a s no d u t y
       u n d e r s e c t i o n 15-8-601, MCA t o p r o v i d e a r e f u n d o f
       t a x e s p a i d on an e r r o n e o u s a s s e s s m e n t . "

       Clearly,       S 15-8-601,             MCA makes no p r o v i s i o n          for a tax

refund.      Unlike Eagle, t h e recourse o f                   §    15-1-402,        MCA i s n o t

a v a i l a b l e t o t h i s respondent.              Respondent was n o t aware an

e r r o n e o u s a s s e s s m e n t had been made on h i s l a n d and c o u l d n o t

have known t o f i l e h i s t a x e s u n d e r p r o t e s t .

       S e c t i o n 15-16-601,        MCA p r o v i d e s t h e n e c e s s a r y r e l i e f f o r

respondent.         It s t a t e s i n p e r t i n e n t p a r t :

       "15-16-601.            Taxes o r p e n a l t i e s i l l e g a l l y c o l l e c t e d
       t o be refunded.                 ( 1 ) ( a ) Any t a x e s , p e r centum, and
       c o s t s p a i d more t h a n o n c e o r e r r o n e o u s l y o r
       i l l e g a l l y c o l l e c t e d o r any amount o f t a x p a i d f o r
       which a t a x p a y e r i s e n t i t l e d t o a r e f u n d u n d e r
       15-16-612 o r a n y p a r t o r p o r t i o n o f t a x e s p a i d
       which were m i s t a k e n l y computed o n government bonus
          o r s u b s i d y r e c e i v e d by t h e t a x p a y e r may, by o r d e r
          o f t h e b o a r d o f c o u n t y commi.ssioners, be r e f u n d e d
          by t h e c o u n t y t r e a s u r e r .            Whenever any payment
          s h a l l have been made t o t h e s t a t e t r e a s u r e r a s
          p r o v i d e d i n 15-1-504 and it s h a l l a f t e r w a r d s a p p e a r
          to       the      satisfaction            of     t h e board      of      county
          c o m m i s s i o n e r s t h a t a p o r t i o n o f t h e money s o p a i d
          s h o u l d be r e f u n d e d a s h e r e i n p r o v i d e d , s a i d b o a r d
          o f c o u n t y c o m m i s s i o n e r s may r e f u n d s u c h p o r t i o n o f
          s a i d t a x e s , p e n a l t i e s , and c o s t s s o p a i d t o t h e
          s t a t e t r e a s u r e r , and upon t h e r e n d e r i n g o f t h e
          r e p o r t r e q u i r e d by 15-1-505 t h e c o u n t y c l e r k and
          recorder s h a l l c e r t i f y t o t h e s t a t e             auditor, i n
          s u c h form a s t h e s t a t e a u d i t o r may p r e s c r i b e , a l l
          amounts s o r e f u n d e d , and i n t h e n e x t s e t t l e m e n t o f
          t h e county t r e a s u r e r with t h e s t a t e , t h e s t a t e
          a u d i t o r s h a l l g i v e t h e county t r e a s u r e r c r e d i t f o r
          t h e s t a t e ' s p o r t i o n o f t h e amounts s o r e f u n d e d . "
           (emphasis added)

          The f o l l o w i n g s e c t i o n ,    §    15-16-602,       MCA s t a t e s :

          "15-16-602.              Concurrent      remedies.               Section
          1.5-16-601 s h a l l n o t b e deemed o r c o n s t r u e d t o b e i n
          c o n f l i c t with t h e provisions of p a r t 4 of chapter
          1, b u t 15-16-601 and t h e p r o v i s i o n s o f s u c h p a r t 4
          s h a l l p r o v i d e and a f f o r d c o n c u r r e n t r e m e d i e s . "

          Clearly,       S 15-16-601,             MCA was n o t meant t o b e u s e d                  in

lieu       of    the    S     15-1-402,           MCA     requirements          of    paying     under

protest,         b u t when         the    recourse           of   S   15-1-402,          MCA   i s not

available,          a taxpayer can o b t a i n a refund under                         §    15-16-601,

MCA   .
          Section           15-16-601,            MCA     provides          that       taxes        paid

erroneously            may     be       refunded        by    the      county    treasurer,         "by
o r d e r - -e b o a r d - c o u n t y c o m m i s s i o n e r s . "
          of th          of                                                      The Y e l l o w s t o n e

Board o f County Commissioners d e n i e d r e s p o n d e n t ' s r e q u e s t f o r

a t a x refund.              However,         respondent has             followed t h e proper

procedure f o r appealing t h a t decision.

          Respondent          appealed         to       the    County      Tax       Appeal     Board.

S e c t i o n 15-15-101,            MCA p r o v i d e d      f o r such appeals a s follows:

          "(2)        The c o u n t y t a x a p p e a l b o a r d must m e e t on t h e
          t h i r d Monday o f A p r i l i n e a c h y e a r t o h e a r p r o t e s t s
          c o n c e r n i n g a s s e s s m e n t s made by t h e d e p a r t m e n t o f
          revenue      . . .        .
          " (3)       I n connection w i t h any such a p p e a l , t h e
          c o u n t y t a x a p p e a l b o a r d may c h a n g e a n y a s s e s s m e n t
          o r f i x t h e a s s e s s m e n t a t some o t h e r l e v e l .                 . ."
        The      Yellowstone            County         Tax      Appea 1        Board     properly

r e v i e w e d t h e r e s p o n d e n t ' s c a s e and d e t e r m i n e d r e s p o n d e n t was

due a r e f u n d .        P u r s u a n t t o $ 15-15-104,             MCA,    t h e Department

of    Revenue a p p e a l e d        t h a t d e c i s i o n t o t h e S t a t e Tax Appeal

Board.

        The S t a t e Tax Appeal Board i s a b l e t o h e a r a p p e a l s and

make     its     own     determinations             under       S      15-2-301,     MCA,      which

states, i n part:

        " ( 2 ) A t t h e time o f giving such n o t i c e , t h e s t a t e
        b o a r d may r e q u i r e t h e c o u n t y b o a r d t o c e r t i f y t o it
        t h e minutes o f t h e proceedings r e s u l t i n g i n such
        action        and a l l t e s t i m o n y t a k e n          i n connection
        therewith.         The s t a t e b o a r d may, i n i t s d i s c r e t i o n ,
        determine t h e appeal on such r e c o r d i f a l l p a r t i e s
        r e c e i v e a copy o f t h e t r a n s c r i p t and a r e p e r m i t t e d
        t o s u b m i t a d d i t i o n a l sworn s t a t e m e n t s , o r t h e s t a t e
        b o a r d may h e a r f u r t h e r t e s t i m o n y    ....
        "(4)           I n c o n n e c t i o n w i t h any a p p e a l u n d e r t h i s
        s e c t i o n , t h e s t a t e board s h a l l n o t b e bound by
        common law and s t a t u t o r y r u l e s o f e v i d e n c e o r r u l e s
        o f d i s c o v e r y and may a f f i r m , r e v e r s e , o r modify any
        decision.            The d e c i s i o n o f t h e s t a t e t a x a p p e a l
        board          shall      be        final     and       binding     upon         all
        i n t e r e s t e d p a r t i e s u n l e s s r e v e r s e d o r m o d i f i e d by
        j u d i c i a l review."

        The S t a t e Tax Appeal Board a g r e e d w i t h t h e c o u n t y b o a r d

and ordered a refund.                    J u d i c i a l review of t h a t d e c i s i o n has

followed.          I n r e v i e w i n g w e a r e bound by t h e f i n d i n g s o f f a c t

made by t h e a d m i n i s t r a t i v e t r i b u n a l s a b s e n t a c l e a r a b u s e o f

discretion.            The     s t a t e board        found      an     erroneous      appraisal

resulted        i n a mistaken            levy.        T h i s f i n d i n g was c o n t r a r y t o

t h e f i n d i n g of t h e c o u n t y c o m m i s s i o n e r s .     The e v i d e n c e was i n

d i s p u t e and t h e f i n d i n g c o u l d go e i t h e r way.             A s was p o i n t e d

o u t by     this      Court      in    t h e recent c a s e o f           Northwest        Land    &

Devel. o f Montana, I n c .              (Mont. 19831, 6 6 1 P.2d 44, 40 S t . R e p .

470, when w e q u o t e d t h e D i s t r i c t C o u r t .

        " [ i l t i s w i t h i n t h e Board's province a s f a c t - f i n d e r
        t o g i v e c e r t a i n e v i d e n c e more w e i g h t t h a n o t h e r
        evidence.          The B o a r d ' s c h o i c e o f t h e l o w e r amount
        was w i t h i n i t s power and s i n c e t h e r e i s e v i d e n c e i n
        t h e r e c o r d t o s u p p o r t s u c h f i n d i n g it must s t a n d . "
W e f i n d s u b s t a n t i a l c r e d i b l e evidence t o support t h e findings

o f t h e S t a t e Tax A p p e a l Board.

        I t i s t h e o p i n i o n o f t h i s C o u r t t h a t u n d e r S 15-16-601,

MCA r e s p o n d e n t   should r e c e i v e a t a x refund f o r t h e erroneous

a s s e s s m e n t made on h i s l a n d i n 1978 t h r o u g h 1981.      W e remand

to    the      Yellowstone          Board    of   County     Commissioners         with

instructions          to    order    the    Yellowstone     County     Treasurer      to

i s s u e a refund t o respondent.




Justices